IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,899-01


                        EX PARTE BRETTON JAMES FOX, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1155629-A IN THE 208th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine in an amount of less than one gram and he was sentenced, pursuant to TEX . PENAL CODE §

12.44(a), to ten days in county jail. He did not appeal his conviction.

        Applicant contends, inter alia, that his guilty plea was involuntary because newly discovered

laboratory analysis in this case reflects that he did not possess any cocaine.

        The State and the trial court agree that Applicant is entitled to relief. Applicant’s claim is
                                                                                                  2

supported by the habeas record. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129

(Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 1155629-A in the 208th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 18, 2015
Do not publish